Response to Arguments
The arguments submitted on 2/27/2021 have been fully considered.  

First, Applicant argues that the newly added amendments traverse the rejections under 35 U.S.C. 112.  Examiner agrees.

Second, Applicant argues that the newly added amendments overcome the prior art of record.  Examiner respectfully disagrees.  
Gao discloses a computerized deep image transformation method (see Gao Fig. 3, and Abstract, and “5.4. Deep Learning Network Architecture”, where images are transformed using a “deep learning network”) handling a controlled range of variations (see Gao “1. Introduction”, “6.1. Datasets”, and “6.2. Implementation Details”, where multi-variation training images are created using, for example, a “blur kernel” and/or “additive white Gaussian noise”, by adjusting multiple corresponding parameters), comprising the steps of: 
a) inputting a plurality of multi-variation training images with a range of controlled variations and corresponding desired outcome images into storage means (see Gao “1. Introduction”, “6.1. Datasets”, and “6.2. Implementation Details”, where “[t]he original image itself is the ground-truth the system learns to recover” and multi-variation training images are created using, for example, a “blur kernel” and/or “additive white Gaussian noise”, by adjusting multiple corresponding parameters); and 
b) performing a deep image transformation learning using the plurality of multi-variation training images and the corresponding desired outcome images as truth data to (see Gao Fig. 3, and “5.1. Problem Formulation”, and “5.4. Deep Learning Network Architecture”, where all images are used to train a deep encoder-decoder network).
Gao does not explicitly disclose inputting a plurality of training images containing a set of images acquired from an imaging system with a range of controlled variations and corresponding desired outcome images enhanced to desired image quality into electronic storage means; and electronic computing means.
However, Barbu discloses inputting a plurality of training images containing a set of images acquired from an imaging system with controlled variations and corresponding desired outcome images enhanced to desired image quality (see Barbu para. 0098, where “. . . the camera designer or manufacturer could utilize test images taken under a plurality of camera settings and/or lighting conditions to create a library of noisy images, and associated optimum (or relatively, noise-free) images” and “many pairs of noisy and clean images may be obtained with the digital (or video) camera sensor using normal and long exposure times” – the desired outcome images are enhanced using a long exposure time) into electronic storage means; and electronic computing means (see Barbu para. 0098, where a “processor” and “memory” are disclosed).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the algorithm of Gao on the hardware of Barbu, because it is predictable that using a commercially available computer (processor and memory) would be the most convenient method for users to implement the algorithm.
(see Barbu para. 0098).  
Furthermore, Boorom discloses a set of images acquired from an imaging system with a range of controlled variations (see Boorom para. 0039, where “a range of exposures and gain settings that are expected to be used during normal image capture operations” are used).
It would have been obvious to one of ordinary skill in the art at the time of filing to limit the range of Barbu’s camera settings – which is used in the training of Gao’s algorithm – to Boorom’s real world range of camera settings “that are expected to be used during normal image capture operations” (see Boorom para. 0039), because it is predictable that valuable training time is saved by avoiding camera settings that will never be used in the real world when collecting training data.
Barbu shows that both training and outcome images can be acquired using an imaging system in which the exposure is used to enhance the to a desired image quality (see Barbu para. 0098), a quick technique for acquiring additional training data.  And Boorom shows that the variations for the settings can be limited to a range of settings that are expected during normal operations of the imaging system (see Boorom para. 0039), thereby saving time by only capturing useful training and outcome images.  Accordingly, previously cited Gao, Barbu, and Boorom render obvious the newly added amendments.

Claim Rejections - 35 USC § 112
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao and Grauman, "On-demand Learning for Deep Image Restoration", Proceedings of 2017 IEEE International Conference on Computer Vision (ICCV), IEEE, 2017 (provided by Applicant on 7/8/2018 and hereinafter referred to as “Gao”) in view of Barbu, US 2010/0020208 A1 (hereinafter referred to as “Barbu”) and Boorom, US 2015/0244948 A1 (hereinafter referred to as “Boorom”).

Regarding claim 1, Gao discloses a computerized deep image transformation method (see Gao Fig. 3, and Abstract, and “5.4. Deep Learning Network Architecture”, where images are transformed using a “deep learning network”) handling a controlled range of variations (see Gao “1. Introduction”, “6.1. Datasets”, and “6.2. Implementation Details”, where multi-variation training images are created using, for example, a “blur kernel” and/or “additive white Gaussian noise”, by adjusting multiple corresponding parameters), comprising the steps of: 
a) inputting a plurality of multi-variation training images with a range of controlled variations and corresponding desired outcome images into storage means (see Gao “1. Introduction”, “6.1. Datasets”, and “6.2. Implementation Details”, where “[t]he original image itself is the ground-truth the system learns to recover” and multi-variation training images are created using, for example, a “blur kernel” and/or “additive white Gaussian noise”, by adjusting multiple corresponding parameters); and 
b) performing a deep image transformation learning using the plurality of multi-variation training images and the corresponding desired outcome images as truth data to generate a deep image transformation model (see Gao Fig. 3, and “5.1. Problem Formulation”, and “5.4. Deep Learning Network Architecture”, where all images are used to train a deep encoder-decoder network).
Gao does not explicitly disclose inputting a plurality of training images containing a set of images acquired from an imaging system with a range of controlled variations and corresponding desired outcome images enhanced to desired image quality into electronic storage means; and electronic computing means.
However, Barbu discloses inputting a plurality of training images containing a set of images acquired from an imaging system with controlled variations and corresponding desired outcome images enhanced to desired image quality (see Barbu para. 0098, where “. . . the camera designer or manufacturer could utilize test images taken under a plurality of camera settings and/or lighting conditions to create a library of noisy images, and associated optimum (or relatively, noise-free) images” and “many pairs of noisy and clean images may be obtained with the digital (or video) camera sensor using normal and long exposure times” – the desired outcome images are enhanced using a long exposure time) into electronic storage means; and electronic computing means (see Barbu para. 0098, where a “processor” and “memory” are disclosed).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the algorithm of Gao on the hardware of Barbu, because it is predictable that using a commercially available computer (processor and memory) would be the most convenient method for users to implement the algorithm.
It would also have been obvious to one of ordinary skill in the art at the time of filing to apply the blur/noise removal technique of Gao to the “digital still camera or digital video camera” images of Barbu, because it is predictable that removing blur/noise would improve the clarity of images captured by Barbu’s “digital still camera or digital video camera” (see Barbu para. 0098).  
Furthermore, Boorom discloses a set of images acquired from an imaging system with a range of controlled variations (see Boorom para. 0039, where “a range of exposures and gain settings that are expected to be used during normal image capture operations” are used).
It would have been obvious to one of ordinary skill in the art at the time of filing to limit the range of Barbu’s camera settings – which is used in the training of Gao’s algorithm – to Boorom’s real world range of camera settings “that are expected to be used during normal image capture operations” (see Boorom para. 0039), because it is predictable that valuable 

Regarding claim 3, Gao discloses wherein the deep image transformation model transforms an input image into at least one transformed image (see Gao Fig. 5, and “6.1. Datasets”, and “6.6. On-Demand Learning vs. Alternative Models”, where the trained network is used to transform the input “validation and test sets”).

Regarding claim 4, Gao discloses wherein the deep image transformation model is an encoder-decoder network (see Gao Fig. 3, and “5.1. Problem Formulation”, and “5.4. Deep Learning Network Architecture”, where all images are used to train a deep encoder-decoder network).

Regarding claim 5, Gao does not explicitly disclose wherein the desired outcome images are acquired from the imaging system with desired image quality setting.
However, Barbu discloses wherein the desired outcome images are acquired from the imaging system with desired image quality setting (see Barbu para. 0098, where “. . . the camera designer or manufacturer could utilize test images taken under a plurality of camera settings and/or lighting conditions to create a library of noisy images, and associated optimum (or relatively, noise-free) images” and “many pairs of noisy and clean images may be obtained with the digital (or video) camera sensor using normal and long exposure times” – the desired outcome images are enhanced using a long exposure time).

Regarding claim 7, Gao does not explicitly disclose wherein the desired outcome images are low variation images within the range acquired from the imaging system.
However, Barbu discloses wherein the desired outcome images are low variation images acquired from the imaging system (see Barbu para. 0098, where “. . . the camera designer or manufacturer could utilize test images taken under a plurality of camera settings and/or lighting conditions to create a library of noisy images, and associated optimum (or relatively, noise-free) images” and “many pairs of noisy and clean images may be obtained with the digital (or video) camera sensor using normal and long exposure times” – the desired outcome images are enhanced using a long exposure time).
Furthermore, Boorom discloses within the range acquired from the imaging system (see Boorom para. 0039, where “a range of exposures and gain settings that are expected to be used during normal image capture operations” are used).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.